Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution is re-opened and a non-final action issued.  
The response of the applicant has been read and given careful consideration. Rejection of the previous office action are withdrawn based upon the amendments and arguments of the applicant.  The prior art had not clearly taught the division of the light so that positive and negative orders of the second order or higher had the highest power/intensity.  A further search found that this is known for liquid crystal devices.  It is also found that polarization/beam splitter gratings are known to predominantly diffract light into the +1 and -1 order with the zero order having less than 2% of the diffracted light and that grating preferentially diffracted light into the first orders when use with wavelength equal to the period of the grating, but preferentially diffracted light into the second order when the wavelength of the incident light was ½ the period of the grating.  On this basis it appears that the first grating is a polarization/beamsplitter grating used with wavelength which is ½ the period of the grating to optimize the grating for -2 and +2 order output.  Pae et al., “A review of interferometric techniques with possible improvement in pattern resolution using near-field patterning”, Proc. SPIE 10449 article 104491B (6 pages) (06/2017) does not describe diffraction into the second orders (it describes the beams as both first order and second order), but rather into the first order. 
The examiner had required that metal layers in claim 10 be deleted. In view of the new appreciation of the teachings of Flanders, the applicant can add these back in as these may function as attenuating phase shifters. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Flanders et al. 4360586, in view of Xu et al., “Large-angle and high-efficiency tunable phase grating using field switching liquid crystal”, Opt. Express, Vol. 23(9) pp 12274-12285 (04/2015) and Serrano-Heredia et al., “Measurement of the phase modulation in liquid crystal television based upon the fractional-Talbot effect”. Opt. Eng., Vol. 36(9) pp 2680-2684 (09/1996).
Flanders et al. 4360586 describes the exposure of a PMMA resist using X-rays and a 196.8 nm mask at different gaps which yielded a doubled, tripled or quadrupled grating (4/17-43) Different gaps were shown for synchrotron exposures to yield patterns with 2X, 3X, 4X or 5X the frequency of the 0.2 or 1.0 micron parent masks (4/45-65).  The use of optical, UV or X-ray exposure is disclosed (4/67-5/31 and 5/57-63).  Flanders also teaches that when the duty cycle is 50% and the phase is shifted by  (180 degrees)  to zero order can be cancelled (5/37-39).  If the pitch (p) of this grating is less than twice the wavelength (P<2), then only the first order diffracted beams will be generated (5/32-56). The use of metal absorber layers, such as gold and chromium,  as attenuating phase shifting elements is disclosed (5/32-49)
Xu et al., “Large-angle and high-efficiency tunable phase grating using field switching liquid crystal”, Opt. Express, Vol. 23(9) pp 12274-12285 (04/2015) teaches with respect to figures 2 and 3, phase gratings formed by liquid crystals where the second order has the highest efficiency. Figure 2C shows the intensity is highest for +2 and -2 orders at 35 V.  Figure 3 shows 
Serrano-Heredia et al., “Measurement of the phase modulation in liquid crystal television based upon the fractional-Talbot effect”. Opt. Eng., Vol. 36(9) pp 2680-2684 (09/1996) evidences that liquid crystal devices are able to generate periodic patterns which can be illuminated with coherent light to generate (Talbot) self-images at Talbot distances (throughout, particularly page 2680, left column, figures 1,4,5,9 and 11)
It would have been obvious to one skilled in the art to modify the process of Flanders et al. 4360586 by using optical or UV radiation as discussed at (4/67-5/31 and 5/57-63) and a phase mask generated in a liquid crystal display optimized for diffraction into the +2 and -2 orders such as that taught by  Xu et al., “Large-angle and high-efficiency tunable phase grating using field switching liquid crystal”, Opt. Express, Vol. 23(9) pp 12274-12285 (04/2015) and to place the resist at the position where the +2 and -2 orders will overlap to yield a grating structure with a period which is a fraction of the grating of the liquid crystal pattern and smaller than that achievable with the +1 and -1 orders with a reasonable expectation of success based upon the demonstrated generation of Talbot images using liquid crystal devices by Serrano-Heredia et al., “Measurement of the phase modulation in liquid crystal television based upon the fractional-Talbot effect”. Opt. Eng., Vol. 36(9) pp 2680-2684 (09/1996).
The applicant argues that Flanders et al. do not teach maximizing the higher order (more than one) positive and negative order beams.   The new rejection cites Xu et al., “Large-angle and high-efficiency tunable phase grating using field switching liquid crystal”, Opt. Express, .

Claims 1-4, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Flanders et al. 4360586, in view of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018).
Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) establishes that is a grating profile is symmetric and the duty cycle is 50%, the diffraction into the +1 and -1 orders is equal (maximized) and the zero order is less than 2% when the illumination is perpendicular to the grating as shown in the figure. The grating functions as a beams splitter (page 8). These 50/50 beam splitters can be used as phase masks to form interference patterns which are half the period of the phase mask and this can be recorded in a photosensitive medium/material such as photoresists (page 17).  These phase mask can be formed with 2D grating periodicities (page18).  An achromatic interferometer can be used where the pitch of the first beam splitter () diffracts light into the first order and the recombining grating with a pitch of  diffracts the beams to overlap via the second order to form an interference pattern with a period of ().  An alternative is an achromatic interferometer can be used where the pitch of the first beam splitter () diffracts light into the first order and the ) diffracts the beams to overlap via the first order to form an interference pattern with a period of ().
Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)   illustrates in figure 2 on page 4, the efficiency of typical gratings in the first, second and third order.  Second order peaks at wavelengths which are  ½ of the blaze wavelength (B/2) and the third order peaks at wavelengths which are the 1/3 of the blaze angle (B/3)
Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) illustrates in figure 7 on page 5, the relationship between the orders diffracted based upon the angle of incidence and the wavelength/grating period, where the +1 and -1 orders meet at 1 and the +2 and -2 orders meet at 0.5 for zero degrees incidence. 
	It would have been obvious to one skilled in the art to modify the process of Flanders et al. 4360586 by using a parent grating similar to the /2 grating in the figure on page 18 of  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), but which is symmetrical with a 50% duty ratio and a  phase shift to minimize the zero order and with a zero incident beam as taught in  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) in the upper figure of page 17 and Flanders et al. 4360586 where the pitch is p > 2to maximize the diffraction equally into the positive second and negative second orders as taught in figure 7 of Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) and figure 2 of Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and to place the resist at the position where the +2 and -2 orders will overlap to yield a grating structure with a period which is a fraction of the parent grating and smaller than that achievable with the +1 and -1 orders with a reasonable expectation of success based teaching of the formation of a grating which diffracts light into the zero, (positive) second and  (negative) 
Alternatively, it would have been obvious to one skilled in the art to modify the process of Flanders et al. 4360586 by using a parent grating similar to the /2 grating in the figure on page 18 of  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), but which is symmetrical with a 50% duty ratio, a pitch of  /3 and a  phase shift to minimize the zero order and with a zero incident beam as taught in  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) in the upper figure of page 17 and Flanders et al. 4360586 where the pitch is p > 2to maximize the diffraction equally into the positive second and negative third orders as taught in figure 7 of Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) and figure 2 of Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and to place the resist at the position where the +3 and -3 orders will overlap  to yield a grating structure with a pitch which is less than the parent grating and smaller than that achievable with the +1 and -1 orders with a reasonable expectation of success based teaching of the formation of a grating structure with a period which is a fraction of the parent grating which diffracts light into the zero, (positive) second and  (negative) second orders, noting the diffraction efficiencies in figure 2 of the different orders as a function of wavelength in  Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996). 
The applicant argues that Flanders et al. do not teach maximizing the higher order (more than one) positive and negative order beams so that their power/intensity is greater than that of any of the lower orders.  The examiner agrees, but does note the teachings of the effect of using a grating with a  shift, and 50% duty cycle on minimizing the zero order diffracted beam and the ) on diffraction into the first and higher orders, specifically that when p<2, only the first order diffracted beams will be generated.  This clearly implies that for p>2higher orders are generated.  This still does not describe grating where the output into positive and negative orders greater than 1 is maximized to be higher than that of the other orders.  
	The relative diffraction efficiencies of orders as a function of wavelength is clearly shown in figure 2 of Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996), who specifically describes the use of the diffraction into the second order using wavelengths which are ½ the period of the grating and diffraction into the third order using wavelengths which are 1/3 the period of the grating to allow a grating to be used with shorter wavelengths.  Erdogon in figure 7 teaches when  /are 0.5 to 1 at zero incidence, the +2 and -2 are cut off (being below the respective curves, see discussion with respect to the green dot at 10 degrees of incidence and /> 0.5).  This figure also shows that when  /are less than 0.5 (at zero incidence), the +1,-1, +2 and -2 orders are all present (this point is below the cutoffs for these orders), but Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) clearly establishes that for / of 0.33 to 0.5 at zero incidence, the second order is maximized and for / of 0.25 to 0.33 the third order is maximized.  The teachings of these references cure the defects of Flanders et al.. 
	With respect to claim 4, any material in contact with the top surface of the dispersive grating, including air which inherently has a refractive index.   The applicant should amend this to describe a coating or perhaps a high refractive index material. 


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Flanders et al. 4360586, in view of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018), further in view of Tam et al. 20140268341and/or Terada et al. 20030044728.
Tam et al. 20140268341 illustrates the DOE relief (104) on a substrate (102) and provided with coatings (106 and 108).  The formation of the DOE using multistep etching with etch stop layers below each of the desired steps is disclosed [0019,0031]. The substrate can be silicon or silicon dioxide (glass) [0017]. The phase step layers can be silicon or silicon nitride and the etch stop layer can be silicon dioxide [0017]. 
Terada et al. 20030044728 teaches a silicon substrate (1) with silicon dioxide steps (2) and aluminum etch stop layers (3) [0026,0045] The use of other etch stop materials is described.
In addition to the basis above, it would have been obvious to form the phase gratings using in the processes rendered obvious by the combination of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) by using etch stop and phase step materials taught by Tam et al. 2014/0268341 or Terada et al. 20030044728 to control the desired step heights and prevent etching of the substrate and using multiple steps as taught by Terada et al. 20030044728 or the combination of multiple steps and protective layers as taught by Tam et al. 2014/0268341 with reasonable expectation of successfully exposing the resist.


Claims 1-4,7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Flanders et al. 4360586, in view of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018), further in view of Odinokov et al., “The design and manufacturing of diffraction optical elements to form dot-composed etalon image within optical systems”, Opt. Photon. J., Vol. 2013(1) pp 102-111 (03-2013)
Odinokov et al., “The design and manufacturing of diffraction optical elements to form dot-composed etalon image within optical systems”, Opt. Photon. J., Vol. 2013(1) pp 102-111 (03-2013) describes forming diffraction optical articles optimized for the 2nd order of diffraction with diffraction efficiencies of 0.3 to 0.35 (30-35%, abstract and introduction on page 102).These are formed by controlling the depth of the etch so that the intensity of the light in the I+2/(Io + I+i + I-i + 1+2 + I+3) is up to 0.4 for different periods/pitches as shown in figures 9a-c.
The grating in figure 4a have rectangular cross sections on the substrate. Figure 5 shows rectangular and triangular cross sections. Figure 4a shows a grating structure on a substrate and figures 4b and 4c show gratings etched into layers.
In addition to the basis above, it would have been obvious to form the phase gratings using in the processes rendered obvious by the combination of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) by using grating formed in layers on a substrate as in figure 4a and/or triangular grating profiles as in figure 5b of Odinokov . 

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Flanders et al. 4360586, in view of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018), further in view of  Besold et al., “fractional Talbot effect for periodic microlens arrays”, Opt. Eng.,. Vol. 36(4) pp 1099-1104 (04/1997) or Bourgin et al., “Double sided structured mask for sub-micron resolution proximity i-line mask-aligner lithography”., Opt. Express, Vol. 23(13) pp 16628-16637 (06/2015). 
Besold et al., “fractional Talbot effect for periodic microlens arrays”, Opt. Eng.,. Vol. 36(4) pp 1099-1104 (04/1997) teaches the generation of fractional Talbot images using periodic microlens arrays.  The variation in the period of the resulting images is shown in figures 2 and 4. 
Bourgin et al., “Double sided structured mask for sub-micron resolution proximity i-line mask-aligner lithography”., Opt. Express, Vol. 23(13) pp 16628-16637 (06/2015) teaches the use of phase mask with wire grid polarizers on the backside used for exposures of a resist with the positive and negative first order. 
	In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Flanders et al. 4360586,  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) and Erdogan, T., “The grating . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007), in view of  Flanders et al. 4360586, Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (no date, cited in 1996) and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018).
It would have been obvious to one skilled in the art modify the achromatic grating interferometer of the left figure on page 18 of Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) by using a parent grating which is symmetrical with a 50% duty ratio and a  phase shift to minimize the zero order and with a zero incident beam as taught in  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) in the upper figure of page 17 and Flanders et al. 4360586 where the period is   > 2to maximize the diffraction equally into the positive second and negative second orders as taught in figure 7 of Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) and figure 2 of Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and to place the second/recombination grating at the position to redirect the +2 and -2 orders to overlap onto photoresist in the manner taught in Flanders et al. . 

Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schattenburg 6882477, in view of  Flanders et al. 4360586, Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996) and Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018), Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007).
Schattenburg 6882477 teaches with respect to figure 23c teaches a grating beam splitter (50) which includes beam block (52) the first order beams are reflected by mirrors (6a, 6b) toward a recombining grating (278) which results in the overlap of the +1 and -1 orders and blocking of the higher orders (27/19-28/3). In. figure 10b, a laser beam is divided by a grating into five beams, the zero order beam is blocked by stop (52), the first order beams are redirected by mirrors (76), the second order beams are redirected by mirrors (75) and interfere at the photoresist coated substrate (17) (19/41-20/11). Figure 19a teaches the exposure of a resist coated substrate (17) where by light which is divided into two first order beams by a first grating (50), which are then redirected by the second order diffraction of gratings (51) (22/16-31). 
It would have been obvious to one skilled in the art to modify the apparatus of figure 23c of Schattenburg 6882477 by using a parent grating which is symmetrical with a 50% duty ratio  phase shift to minimize the zero order and with a zero incident beam as taught in  Buchwald, “Fused silica transmission gratings”, Ibsen photonics white paper, 22 pages  (2007) in the upper figure of page 17 and Flanders et al. 4360586 where the period is   > 2to maximize the diffraction equally into the positive second and negative second orders as taught in figure 7 of Erdogan, T., “The grating equation”, Plymouth grating laboratory. 6 pages (created 08/2018) and figure 2 of Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996)  and to place the second/recombination grating at the position to redirect the reflected +2 and -2 orders to overlap onto photoresist in the manner taught in Flanders et al. 4360586 to yield a grating structure with a period which is a fraction of the parent grating and smaller than that achievable with the +1 and -1 orders with a reasonable expectation of success based teaching of the formation of a grating which diffracts light into the zero, (positive) second and  (negative) second orders, noting the diffraction efficiencies in figure 2 of the different orders as a function of wavelength in  Oriel instruments, “Booklet of grating efficiency curves”,  95 pages (pre-1996). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., “A low voltage liquid crystal phase graphing with switchable diffraction angles”, Nature Sci. Report., Vol. 7 articles 39923 (01/2017) teaches with respect to figures 2 and 3, phase gratings formed by liquid crystals where the second order has the highest efficiency. Figure 3b shows the intensity is highest for +2 and -2 orders at 15 V.  The diffraction efficiency for the second order(s) is 27.5% of the short period phase grating, which is ~70% of the theoretical limit (page 3).  Figure 5 shows the voltages dependency of the diffraction efficiency 
Greenway 3615449 teaches imaging using grating self-images with respect to figures 1 and 4.  This includes the overlap of the first order and second order beams. 
Carla Simone Tafuri Marques, “Disribuicao de Especies Luminescentes em Chama Explosivas de C2H2/O2”,  Univerisdade Estadual de Campinas, Instituto de Quimica (1996, Thesis, 159 pages) cites Oriel instruments, “Booklet of grating efficiency curves”,  95 pages as reference 54 on page 83 (page 83 and first page only)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 16, 2021